Name: 2008/530/EC: Decision of the European Parliament of 24 April 2007 on closing the accounts of the European Aviation Safety Agency for the financial year 2005
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  accounting
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/161 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of the European Aviation Safety Agency for the financial year 2005 (2008/530/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Aviation Safety Agency for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of the European Aviation Safety Agency for the financial year 2005, together with the Agency's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Regulation (EC) No 1592/2002 of the European Parliament and of the Council of 15 July 2002 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency (4), and in particular Article 49 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A6-0121/2007), 1. Notes that the final annual accounts of the European Aviation Safety Agency for the financial years 2004 and 2005 are as follows: Revenue and expenditure account for the financial years 2004 and 2005 (in EUR 1000) 2005 2004 Operating revenue Community subsidies 17 416 7 777 Other subsidies 1 446 248 Fees and charges revenue 10 888 Reimbursement of expenditure 26 3 Other revenue 693 350 Total (a) 30 469 8 378 Operating expenditure Staff 13 636 5 556 Buildings and related expenditure 2 121 689 Other administrative expenditure 1 319 743 Allocation to provisions 576 89 Operating expenditure 11 660 2 081 Total (b) 29 312 9 158 Operating outturn (c = a - b) 1 157 - 780 Financial income (d) 41 0 Financial expenses (e) - 14 2 Financial outturn (f = d - e) 27 - 2 Outturn for the financial year (g = c + f) 1 184 - 782 Source: Agency data  This table summarises the data supplied by the Agency in its annual accounts; 2. Approves closing the accounts of the European Aviation Safety Agency for the financial year 2005; 3. Instructs its President to forward this Decision to the executive director of the European Aviation Safety Agency, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 10. (2) OJ C 312, 19.12.2006, p. 6. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 240, 7.9.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 1701/2003 (OJ L 243, 27.9.2003, p. 5). (5) OJ L 357, 31.12.2002, p. 72.